UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 4, 2016 KMG Chemicals, Inc. (Exact name of registrant as specified in its charter) TEXAS 001-35577 75-2640529 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 300 Throckmorton Street, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 817-761-6100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On April 4, 2016, KMG Chemicals, Inc. (the “Company”) completed the acquisition of Nagase FineChem Singapore (Pte) Ltd. (“NFC”), a Singapore-based manufacturer of electronic chemicals, for a cash purchase price of $2.8 million, including $1.0 million of estimated net working capital. The purchase price is subject to a customary post-closing working capital adjustment.
